290 P.2d 132 (1955)
Edith Gale PAGE et al., Plaintiffs in Error,
v.
Eugenia SHERMAN, individually and Eugenia Sherman, Executrix of the Estate of Icle Victoria Stinson, Deceased, Defendant in Error.
No. 36630.
Supreme Court of Oklahoma.
November 15, 1955.
Little & Hoyt, Oklahoma City, Hicks & Fancher, Hollis, for plaintiffs in error.
Dudley, Duvall, Dudley, Oklahoma City, R.D. Miller, Hollis, for defendant in error.
PER CURIAM.
Plaintiff, individually, and as executrix, brought an action against defendants seeking an accounting and the determination of an interest in real and personal property. The trial court ordered an accounting by its order of May 8, 1954, and defendants appeal.
A motion to dismiss has been filed for the reason the order cannot be brought to this court on appeal prior to a final determination of the issues in the trial court. The motion to dismiss must be sustained. In Arthur v. Arthur, Okl., 258 P.2d 1191, 1192, a similar case, it is stated:
"`An appeal does not lie to this court from an intermediate or interlocutory order made during the pendency of an action, which intermediate or interlocutory order leaves the parties in court to have the issues tried on the merits, unless the appeal sought to be taken comes within some one of the special orders from which an appeal is authorized by statute prior to final judgment in the main action.'"
Appeal dismissed.